Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are moot in view of new rejections. Claims are rejected as best understood.
Furthermore applicants’ argument that the reference teaches a different type of seal is not persuasive since rejection below shows how mechanical seal assembly are used in hollow shaft. Furthermore in previous office action mailed 12/21/2021, examiner provided “FR2503311 teaches to have free bellows on the inner diameter to provide an inner diameter circumferentially extending gap (the housing used to mount to stationary wall has an inner diameter cylindrical part that is short of the bellows axial length)”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the cylindrical part of the case member and the holding member ovelap by an overlapping portion over the entire periphery of the cylindrical wall part and thereby cover the curved part and the outer gap part of the bellows over the entire periphery of the cylindrical wall part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims are rejected as best understood.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the cylindrical part of the case member and the holding member ovelap by an overlapping portion over the entire periphery of the cylindrical wall part and thereby cover the curved part and the outer gap part of the bellows over the entire periphery of the cylindrical wall part”, unclear what applicant means by this limitation, since the holding member does not over or cover the curved part over the entire periphery of the cylindrical wall part (see applicants figures, structure that represents LP). Furthermore a part of the cylindrical part of the case member overlaps the gap defined by 222g or C1 or C2.
Claims are rejected as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB663524A.
GB663524 discloses a mechanical seal (e.g. figure below) that seals a fluid from leakage to an outside-diameter side from an inside-diameter side of sliding faces (e.g. fluid leakage is considered to be intended use and how the seal can be installed or function after installation is considered to be intended use and/or method limitation, see MPEP 2113-2114), comprising a stationary ring (e.g. SR) and a rotating ring (e.g. RR) which slide against each other at the sliding faces to seal the fluid flowing through the inside-diameter side of the stationary ring and the rotating ring from leakage to the outside-diameter side, a bellows (e.g. 24) interposed between the stationary ring and a stationary wall (e.g. stationary wall having 19, 18 and 17) wherein the stationary ring is fixed to the stationary wall with the bellows, wherein the stationary wall is comprised of an outer ring-shaped part (e.g. 18), a housing wall (e.g. 19) that extends inwardly in a radial direction from one end of the outer ring-shaped part, and an inner ring-shaped part (e.g. 17) that extends in an axial direction from an inside-diameter-side end part of the housing wall, a case member (e.g. 13) for holding an outer cylindrical part (e.g. OC) of the bellows at the stationary ring and a holding member (e.g. HM) that is fitted to an inner cylindrical part (e.g. IC) of the bellows and that has an axial-direction length that is substantially equal to a fitting length with respect to the inner cylindrical part (see figures below), wherein the bellows has a curved part (e.g. CP) between the outer cylindrical part and the inner cylindrical part and the inner cylindrical part has a thick wall part (e.g. TP) which extends in the radial direction, and a ring-shaped recessed part (e.g. RP) is formed between the curved part and the thick wall part, having an opening that opens on the outside-diameter side and that extends in a peripheral direction (e.g. figure show this, see figures below), the case member is provided with a cylindrical wall part (e.g. CWP) that covers a radial-direction outer side of the curved part over an entire periphery of the cylindrical wall part, the holding member has a protruding part (e.g. PP) at an open-end side of the bellows opposite to a side connected to the stationary ring, which protruding part is shorter than the axial-direction length of the holding member (e.g. figures show this), the case member has a groove part (e.g. GP) engaged with the protruding part, an outer gap part (e.g. C1) is formed between the curved part of the bellows and the case member, allowing stretchable deformation of the bellows without restraining the bellows, the inner ring-shaped part of the stationary wall is fitted to the inner cylindrical part of the bellows without being fitted to the curved part of the bellows nor the stationary ring, wherein an inner gap part (e.g. C2) is formed on an inside-diameter side of the bellows, allowing stretchable deformation of the bellows without restraining the bellows, in a manner allowing the bellows and the stationary ring to move in the axial direction and the radial direction (e.g. that is the case due to a first clearance between 17 and the bellows and a second clearance between inner diameter of the case member and the bellows), the inner gap part communicates with the inside-diameter side (e.g. that is the case do to gap between 17 and the bellows), and the cylindrical wall part of the case member and the holding member overlap by an overlapping portion over the entire periphery of the cylindrical wall part and thereby cover the curved part and the outer gap part of the bellows over the entire periphery of the cylindrical wall part (e.g. LP of the cylindrical wall part and LP of the holding member).

    PNG
    media_image1.png
    889
    661
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See nonfinal office action mailed on 4/12/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675